TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00047-CV


   Estate of Jeannie McDonald, and Wanda Morgan, Independent Executor, Appellants

                                                v.

                                   Perry McDonald, Appellee


                FROM THE 33RD DISTRICT COURT OF LLANO COUNTY
          NO. 20612, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants’ brief was originally due on August 11, 2020. On September 21,

2020, this Court sent a notice to appellants informing them that their brief was overdue and that a

failure to file a satisfactory response by October 1, 2020, would result in the dismissal of this

appeal for want of prosecution. To date, appellants have not filed a brief or a motion for

extension of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R.

App. P. 42.3(b).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Prosecution

Filed: October 14, 2020